 1   FRITZ CLAPP (SBN 99197)
     Attorney at Law
 2   P.O. Box 2517
     Beverly Hills, CA 90213
 3   Telephone: 888-292-5784
     Facsimile: 888-467-2341
 4   E-mail:       mail@fritzclapp.com
     Attorney for Plaintiff ANNABOOKS, LLC
 5
     Steven S. Kaufhold (SBN 157195)
 6   KAUFHOLD GASKIN GALLAGHER LLP
     388 Market Street, Suite 1300
 7   San Francisco, CA 94111
     Telephone: 415-445-4621
 8   Facsimile: 415-874-1071
     Email:        skaufhold@kaufholdgaskin.com
 9   Attorney for ISSUU, INC.
10

11                              UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13

14   ANNABOOKS, LLC,                                     Case No. 3:20-cv-4271-CRB
15          Plaintiff,                                   STIPULATION DISMISSING ACTION
                                                         WITH PREJUDICE : ORDER
16   v.
17   ISSUU, INC. and
     DOE 1 a/k/a “Medjitena Nadir”,
18
            Defendants.
19

20

21                  Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate
22   to the dismissal of this action with prejudice, with each party to bear its own attorneys’ fees
23   and costs.
24

25   Dated: July 1, 2021                                  ________________________________
                                                          FRITZ CLAPP
26                                                        Attorney for Plaintiff ANNABOOKS, LLC
27

28


     STIPULATION DISMISSING ACTION WITH PREJUDICE -- 3:20-cv-4271-CRB                           Page 1
 1

 2   Dated: July 9, 2021                          ________________________________
                                                        STEVEN S. KAUFHOLD
 3                                                      Attorney for Defendant ISSUU, INC.
 4

 5

 6                                        [PROPOSED] ORDER
 7   IT IS SO ORDERED.
 8   Dated: July ___,
                 14 2021
                                                          CHARLES R. BREYER
 9                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION DISMISSING ACTION WITH PREJUDICE -- 3:20-cv-4271-CRB                        Page 2
